Citation Nr: 0000885	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  94-07 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increase in a 30 percent rating for 
sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

REMAND

The veteran served on active duty from October 1955 to August 
1957.  He appeals to the Board of Veterans' Appeals (Board) 
from a July 1993 RO decision which denied an increase in a 30 
percent rating for sarcoidosis.  A personal hearing was held 
before an RO hearing officer in December 1993. 

In December 1993, the Board sent the veteran a letter asking 
him whether he wanted a Board hearing; he responded that 
month, indicating he wanted a hearing before a Board member 
sitting at the RO (i.e., a Travel Board hearing).  Such a 
hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (1999).

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




